Name: 80/1012/EEC: Commission Decision of 19 September 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to men's and boys'under garments : shirts, woven, of wool, of cotton or of man- made textile fibres, falling within subheading 61.03 A of the Common Customs Tariff (category 8), originating in Bulgaria and in free circulation in the other Member States (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-12

 Avis juridique important|31980D101280/1012/EEC: Commission Decision of 19 September 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to men's and boys'under garments : shirts, woven, of wool, of cotton or of man- made textile fibres, falling within subheading 61.03 A of the Common Customs Tariff (category 8), originating in Bulgaria and in free circulation in the other Member States (Only the Dutch and French texts are authentic) Official Journal L 302 , 12/11/1980 P. 0021 - 0022****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 19 SEPTEMBER 1980 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' UNDER GARMENTS : SHIRTS , WOVEN , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN SUBHEADING 61.03 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 8 ), ORIGINATING IN BULGARIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/1012/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 12 SEPTEMBER 1980 BY THE GOVERNMENTS OF THE BENELUX COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' UNDER GARMENTS : SHIRTS , WOVEN OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , FALLING WITHIN SUBHEADING 61.03 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 8 ), ORIGINATING IN BULGARIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION , ORIGINATING IN BULGARIA , IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS , UNDER THAT AGREEMENT , BULGARIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND TO CALL INTO QUESTION THE OBJECTIVES SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN BULGARIA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF THE ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION OF GOODS // // 61.03 A ( NIMEXE CODES 61.03-11 , 15 , 19 ) ( CATEGORY 8 ) // MEN ' S AND BOYS ' UNDER GARMENTS : SHIRTS , WOVEN OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN THE BENELUX COUNTRIES FOR THE IMPORTATION OF THESE PRODUCTS FROM BULGARIA OR UNTIL 31 DECEMBER 1980 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 19 SEPTEMBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT